Citation Nr: 1113811	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to nodulocystic acne.

2.  Entitlement to a disability rating in excess of 10 percent for nodulocystic acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1990 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions mailed to the Veteran in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and in October 2007 by the RO in Hartford, Connecticut.  The claims file in this matter is presently handled by the Hartford RO.

In December 2010, the Board denied the Veteran's claim for an increased rating for nodulocystic acne and remanded the Veteran's claim of service connection for a psychiatric disorder, to include depression.  The Board also referred to the RO's attention, as distinct issues, apparent claims of service connection for PTSD and for Gulf War Syndrome.

The issue of the Veteran's entitlement to an increased rating for nodulocystic acne was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court granted a Joint Motion for Remand (JMR) which was filed by the parties.  Instructions expressed in the parties' JMR were incorporated by reference in the Court's order, and the matter was remanded for compliance with those instructions.  As discussed more fully below, the Board is compelled to remand the issue of the Veteran's entitlement to an increased rating for nodulocystic acne.

Insofar as the Veteran's claims of service connection for depression and PTSD, the Board notes that under Clemons v. Shinseki, 23 Vet. App. 1 (2009), although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  In effect, the Court held that a veteran does not file a claim to receive benefits only for an acquired psychiatric disorder such as PTSD, but in fact, makes a general claim for any mental condition that may be afflicting the veteran.  In view of the Court's ruling in Clemons, the Board now considers the issue of service connection for PTSD to be encompassed by his previous psychiatric claim of service connection for depression.  Accordingly, it has recharacterized the issue as phrased on the title page of this remand.  For the reasons expressed below, remand is also necessary for that issue.

As noted in the Board's previous January 2010 decision and remand, the issue of entitlement to service connection for Gulf War Syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the parties' June 2010 JMR, the Veteran testified at an April 2007 hearing, before a Decision Review Officer, that he received treatment from a "Dr. Rickman."  Such treatment reportedly consisted of several procedures to lance, drain, and excise lesions that were located in the areas around his ears, armpits, chest, and groin.  To date, however, no attempts have been made to obtain Dr. Rickman's records.  Pursuant to the JMR, the Board is now directed to obtain those records.  Under the circumstances, the Veteran should be contacted and requested to identify the name and address for Dr. Rickman's practice and all available records from that facility should be obtained.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); 38 C.F.R. § 3.159(c)(1) and (2). 

The Board also notes that the claims file does not contain any treatment records that pertain to treatment after October 2006.  The Veteran should also be requested to identify the names and addresses of any other VA or private treatment facilities that have treated his nodulocystic acne condition since October 2006.  Thereafter, any such treatment records identified by the Veteran should also be obtained.  38 C.F.R. § 3.159(c)(1) and (2).

Additionally, in his April 2007 claim, the Veteran asserts a claim for depression, secondary to his service-connected nodulocystic acne disorder.  In a March 2008 letter, the Veteran reports ongoing depression that has resulted in the loss of family and friends, feelings of emptiness, lack of intimacy with his spouse, and difficulties in his marriage.  He also reports feelings of emptiness, and states that he has reported to his treating physician symptoms of depression, suicidal thoughts, and lack of energy or ambition.  He does not, however, identify the name of the physician with whom he treated his claimed psychiatric disorder, nor does he provide approximate dates of such treatment.  Under the circumstances, the Veteran should also be requested to identify the names and addresses of any VA or private medical providers who have rendered treatment for his claimed psychiatric disorders.  Thereafter, efforts should also be made to obtain those records.  38 C.F.R. § 3.159(c)(1) and (2).

Finally, the Board notes that the Veteran was most recently afforded a VA examination to determine the severity of nodulocystic acne disorder in July 2006, nearly five years ago.  Given the length of time that has passed since that examination, a new VA examination should be scheduled to accurately assess the current severity of the nodulocystic acne.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran, explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for an acquired psychiatric disorder, to include PTSD and depression, to include as secondary to nodulocystic acne and for a rating in excess of 10 percent for nodulocystic acne.

The Veteran should also be provided a VA Form 21-4142 release, and he should be requested to provide the full name and address of Dr. Rickman's practice, as well as the names and addresses of any VA or private medical providers who have treated his nodulocystic acne condition since October 2006.  The Veteran should also be requested to identify the names and addresses of any private or VA physicians who have rendered any treatment for his claimed depression and/or PTSD.

2.  Then, treatment records from Dr. Rickman and any other treatment records identified by the Veteran should be obtained.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should also be associated with the claims file.

3.  After the above actions have been performed, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the current severity of his nodulocystic acne.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed and the examiner should obtain from the Veteran a complete medical and treatment history which includes a discussion of any hospitalizations or treatment via corticosteroid, immunosuppressive, or other systemic therapy.

The examiner should express all findings from the tests and studies performed, and include:  a discussion of whether the Veteran has been hospitalized and/or received any systemic therapy and the frequency and duration of any such treatment; the presence of any scars associated with his nodulocystic acne; the percentage of the exposed areas and total body that are affected by the nodulocystic acne and any associated scars or cysts; description of the nodulocystic acne and associated scars or cysts, including the total area affected (expressed in inches or centimeters) and the locations of the Veteran's nodulocystic acne and any associated scars, indicating any involvement of the face, neck, or head; characterization of the nodulocystic acne, expressed as "deep" (involving deep inflamed nodules and pus-filled cysts) or "superficial" (comedones, papules, pustules, and superficial cysts), and if "deep," whether the acne affects 40 percent or more of the face and neck; and the extent of any functional impairment (such as limited ranges of motion) caused by the nodulocystic acne and/or associated scars.  To the extent that loss of motion is present, the examiner should administer range of motion tests and express the degree of motion lost.

To the extent that the examination reveals scarring that is attributable to the Veteran's nodulocystic acne, the examiner should note the number of scars that are present and also note whether the scars are deep (i.e., associated with underlying tissue damage), unstable (i.e., manifested by frequent loss of covering of skin over the scar), and/or painful.

To the extent that the Veteran's nodulocystic acne and/or any associated scarring has resulted in disfigurement of the face, neck or head, the examiner should comment on whether there is any palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (such as the chin, nose, forehead, eyes including eyelids, ears, cheeks or lips).  The examiner should also note the presence of any of the following:  involvement of an area that is five or more inches in length; involvement of an area that is at least one-quarter inch wide at its widest part; surface contour that is either elevated or depressed on palpation; adherence to the underlying tissue; hypo- or hyper-pigmentation in an area exceeding six square inches; abnormal skin texture (i.e., irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; missing underlying soft tissue in an area exceeding six square inches; indurated and inflexible skin in an area exceeding six square inches.

The examiner should also provide an opinion as to whether the Veteran's nodulocystic acne and/or associated scarring has markedly interfered with his employment, resulted in any functional impairment, and/or required any frequent periods of hospitalization.  In providing this opinion, the examiner should provide supporting rationale, including a discussion of all findings on examination, relevant evidence in the claims file, and any applicable medical principles, that support the examiner's opinion as to whether the Veteran's nodulocystic acne and any associated scarring have or have not markedly interfered with his employment status.

All findings, opinions, and supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, to include as secondary to nodulocystic acne, and for a disability rating in excess of 10 percent for nodulocystic acne, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


